Title: To Benjamin Franklin from James Logan, 26 February 1744
From: Logan, James
To: Franklin, Benjamin


My friend B. F.
Stenton, Feb. 26. 1744
I have this day read over my version of Cicero’s Cato Major in thy Print, with my Notes on it, and cannot but applaud thy care but wish thou hadst not begun in pa: 49 with Greek Letter, since thou hadst not enough of the same character to go on with it, for to this alone I must impute the failure. But without thy particular apology it may be suspected by some at least that I understood not the Language. Therefore pray take care to excuse it in the best manner. But in that very little thou hast given there is a mistake, for the word is αύτοϰρατορ with a rho or r instead of an s at last. So in the bottom of page 60 and in the beginning of pa: 61 the word is Thurium, not Thetrium, and pa: 701.7 in the note it should be Actium, not Antium, instead of “it’s palling” it should be “in palling” and pa: 94 in the first line of the notes Idea Mater should be in two words which I had forgot. Intemporate pa: 64 and “impetutous” pa: 100 thou of thyself would correct, and perhaps Grentemesnil for Grantemosnil which with the rest ought to be noted. Add also to these, that I desire the last of the five lines in rhyme pa: 24 may be expunged, yet I am somewhat indifferent in this since I actually put it there, but I am not so in having the reader informed, that on reading it over in Print, I find there are some (but very few) mistakes in the Chronology, owing to the well known disputes about the age of Rome, and the Æra of the Birth of Christ, in both which the greatest authors differ 2 or 3 years, and some more: Yet I have differed I perceive only two years in two or three places, tho’ I thought I had reduced the whole to an uniformity, but now I find myself mistaken.
Pray do not forget to mention that it was done ten years since in the 60th year of my Age, nearly the same that Cicero was in when he wrote the original, tho’ probably he was a year or two older, that it was wrote only for my own diversion and for the entertainment of a friend less skilled in the Language or the History of Rome, and far from the thought of ever seeing it in print, for I well knew there were other English Versions of it, tho’ I had then never seen one of them, having left England before I was five and twenty. But I expect to see thy Preface by the Bearer and therefore might have spared this. I am thy real friend
J. Logan


